Citation Nr: 1417646	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  He has subsequent service with the Pennsylvania Army National Guard, to include a period of Active Duty for Training (ACDUTRA) from July 27, 1973 to August 11, 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the issues on appeal.  

In December 2012, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.  The undersigned left the record open for 30 days to allow submission of any additional evidence.  To date, the Veteran has not submitted additional evidence.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for additional development, primarily to obtain additional records, VA examinations, and medical opinions.  

With respect to the hearing loss disability and tinnitus, the Veteran avers that such disabilities are the result of in-service noise exposure.  Specifically, the Veteran reported that while stationed in Germany, he was assigned to load ammunition into a tank during an early morning training exercise.  He contends that while climbing on his assigned tank, the tank to his left and the one he was standing on fired simultaneously, knocking him backwards and causing acoustic trauma.  

While the Veteran's DD 214 lists his military occupational specialty as a cook, the Veteran testified that after he was transferred to Germany, he was assigned to work with tanks.  Upon review, Veteran's service treatment records document that underwent X-ray studies of his left foot after it was caught in the turret ring of a tank and also sought treatment to avoid driving a truck during a command post exercise.  Under these circumstances, it is possible that the Veteran's service personnel records might shed additional light on nature of his service.  

Further, at entry to service in January 1966, the Veteran underwent an audiological evaluation.  When the results of this test are converted from the American Standards Association (ASA) standard to the current standard set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), the examination reveals that the Veteran entered service with bilateral hearing loss as defined by the Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet.App. 155, 157 (1993). 

Unlike his hearing loss, the entrance examination did not identify tinnitus and the Veteran is presumed sound in this regard.  He has testified that his tinnitus developed while he was on active duty, and post-service treatment records document his complaints of such.  As there is no VA audiological examination of record, the Board must obtain an examination to ascertain whether or not the Veteran's tinnitus is etiologically related to service.

The Veteran contends that his low back disability was aggravated by active duty service as a result of carrying out his military duties.  While he has provided statements that he had a preexisting back disability, his entrance examination did not note any preexisting defects or disorders and the presumption of soundness has not been rebutted.  The Board observes, however, that the record includes in-service complaints of a low back strain and post-service chronic complaints and treatments for a low back disability.  A VA examination is necessary to determine whether any current low back disability is etiologically related to service. 

Finally, with respect to the residuals of a head injury, the Veteran maintains that he sustained a head injury when he was hit in the head with a machine gun while serving in the National Guard and was hospitalized at Fort Drum, New York.  Post-service private treatment records show that the Veteran sustained a head injury in July 1988.  An August 2003 brain MRI shows diffuse cerebellar atrophy.  However, more recent treatment records do not reveal any residuals of a head injury.  A VA examination is necessary to determine if there are any current manifestations of residuals of a head injury sustained during any period of active duty service, and whether such residuals are etiologically related to such service.  An attempt must also be made to obtain any in-service hospitalization records.

Accordingly, the case is REMANDED for the following action:

1. The RO should Contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request copies of Veteran's service personnel records.  All efforts to obtain such records should be documented in the claims folder.

2. The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other possible repository, and attempt to obtain records relating to the Veteran's claimed hospitalization at Fort Drum, New York, between June 1, 1973 and August 31, 1973.  The organization to which the Veteran was assigned, to include the company, battalion, regiment, etc., should be specified.  

3. The RO should take appropriate steps to contact the Veteran in order to identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the issues on appeal.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

4. Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his tinnitus.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's low back disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified low back disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Then, afford the Veteran an appropriate VA examination to determine the nature and likely etiology of any identified residuals of a head injury.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

Whether it is at least as likely as not (probability of 50 percent) that any residuals of a head injury are causally or etiologically related to any period of active duty service or ACDUTRA?

In doing so, the examiner's attention should be drawn to the Veteran's statements as to his head injury sustained during National Guard service (presumed credible); results of the July 1988 CT scan of the brain; Geisinger Health System neurology outpatient note dated July 2003 indicating unsteadiness and trouble with balance; and results of an August 2003 MRI of the brain finding diffuse cerebellar atrophy.

The examiner should also include a discussion of any medical principles or theories which lend support to any etiological opinions expressed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7. After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

8. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Donohue 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



